CAMPBELL, District Judge.
This is a motion for an order pursuant to Rule 30(b) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, vacating in its entirety plaintiff’s notice to take the deposition of the Liberty Mutual Insurance Company, by an officer, agent or employee having personal knowledge of the facts out of which this action arises.
Motion granted without prejudice.
The notice should designate the officers, agents or servants to be examined and if discovery is desired the motion should be made on notice.
Reports, statements and affidavits taken by the company before the matter is submitted to its attorney can properly be examined but statements and affidavits taken by the attorney for the Insurance Company, in preparation for trial, are privileged. Of course, hearsay testimony can not be taken. The witness or witnesses *278named in the order may be asked the names of any other officers, agents or employees, who have any information and their names.
Any oral statements made by the Captain of the barge or any officers of the owner of the barge to the witness testifying of course can be taken to be used if necessary to contradict any different testimony they may give.